124 F.3d 187
Francis Hannon, Troy Calhoun, Jerome Coffey, Arnold King, Marvin Woodsv.Donald R. Thomas, Correctional Officer 1 at SCI-Graterford,Vernon L. Reisinger, President of Donald E. Reisinger, Inc.,Donald E. Reisinger, Inc., Donald Vaughn, Superintendent atSCI-Graterford, Laurence J. Reid, Executive DeputyCommissioner of Pennsylvania Department of Corrections,Gregory White, Warden at SCI-Pittsburgh, Carl Hamburger,Unit Manager at SCI-Camp Hill, Susan
NO. 96-3275
United States Court of Appeals,Third Circuit.
July 29, 1997
Appeal From:  W.D.Pa. ,No.95cv00472

1
Reversed.